







Exhibit 10.1




CONCHO RESOURCES INC.
2019 STOCK INCENTIVE PLAN


PERFORMANCE UNIT AWARD AGREEMENT
JANUARY 2, 2020
 
To:    <first_name> <last_name>


Concho Resources Inc., a Delaware corporation (the “Company”), is pleased to
grant you an award (the “Award”) consisting of an aggregate of <shares_awarded>
performance units (each, a “Performance Unit”) that have a performance period
beginning on January 1, 2020 through December 31, 2022 (the “Performance
Period”). The Award is subject to your acceptance of and agreement to all the
applicable terms, conditions and restrictions described in this Performance Unit
Award Agreement (this “Agreement”) and the Concho Resources Inc. 2019 Stock
Incentive Plan (as such plan may be amended or restated thereafter from time to
time, the “Plan”). A copy of the Plan is available upon request. To the extent
that any provision of this Agreement conflicts with the expressly applicable
terms of the Plan, you acknowledge and agree that those terms of the Plan shall
control and, if necessary, the applicable provisions of this Agreement shall be
deemed amended so as to carry out the purpose and intent of the Plan. Terms that
have their initial letters capitalized, but that are not otherwise defined in
this Agreement, shall have the meanings given to them in the Plan in effect as
of the date of this Agreement. The Performance Units contemplated herein are
granted as Performance Awards under the Plan and are subject to the award
limitations applicable to awards denominated in shares of the Company’s common
stock (the “Common Stock”) that are set forth in Paragraph V(a) of the Plan.


This Agreement sets forth the terms of the agreement between you and the Company
with respect to the Performance Units. By accepting this Agreement, you agree to
be bound by all of the terms hereof.


1.    Overview of Performance Units.


(a)    Performance Units Generally. Each Performance Unit represents a
contractual right to receive one share of Common Stock, subject to the terms and
conditions of this Agreement; provided that, based on the achievement of the
performance objective outlined in Section 2 hereof (the “Performance
Objective”), the number of shares of Common Stock that may be deliverable
hereunder in respect of the Performance Units may range from 0% to 300% of the
number of Performance Units stated in the preamble to this Agreement (such
stated number of Performance Units hereafter called the “Initial Performance
Units”). Your right to receive Common Stock in respect of Performance Units is
generally contingent, in whole or in part, upon (i) the achievement of the
Performance Objective and (ii) except as provided in Section 4(a) or Section 5
hereof, your continued employment with the Company through the end of the
Performance Period.


(b)    Dividend Equivalents. With respect to each outstanding Performance Unit,
the Company shall credit a book entry account with an amount equal to the amount
of any cash dividend paid during the Performance Period on one share of Common
Stock. The amount credited to such book entry account shall be payable to you at
the same time or times, and subject to the same terms and conditions as are
applicable to, your Performance Units; provided that, if more than the Initial
Performance Units shall become payable in accordance with this Agreement, then
the maximum amount payable in respect of such dividend equivalents shall be the
amount credited to your book entry account. Dividends and distributions payable
on Common Stock other than in cash shall have a value equal to the amount of
such dividends reported by the issuer to its shareholders for purposes of
Federal income taxation and will be addressed in accordance with Section 9
hereof.


2.    Performance Objective. The Performance Objective with respect to the
Initial Performance Units is based on both (a) the Total Shareholder Return
achieved by the Company relative to the Peer Companies (as defined below) for
the Performance Period (the “Relative Total Shareholder Return”) and (b) the
absolute annualized Total Shareholder Return achieved by the Company for the
Performance Period (the “Absolute Total Shareholder Return”). “Total Shareholder
Return” shall mean, as to the Company and each of the Peer Companies, the
percentage rate of return shareholders receive through stock price changes and
the receipt of cash dividends paid over the Performance Period, determined in
accordance with the following formula: (Closing Value minus Initial Value plus
Cash Dividends) divided by Initial Value, where:




1

--------------------------------------------------------------------------------





Closing Value means the average of the closing stock prices of the Company or
such Peer Company, as applicable, on each trading day during the period
beginning on the first day of the calendar month in which the last day of the
Performance Period occurs and ending on the last day of the Performance Period.
Notwithstanding the foregoing, (A)  if a Peer Company ceases to have a class of
common equity securities listed to trade under Section 12(b) or Section 12(g) of
the Exchange Act during the Performance Period (determined after any applicable
adjustment by the Committee pursuant to Section 9 hereof), then (i) unless such
cessation is due to or following the bankruptcy of the Peer Company, such Peer
Company shall be treated as if it had never been a Peer Company and (ii) if such
cessation is due to or following the bankruptcy of the Peer Company, such Peer
Company shall remain a Peer Company but shall be deemed to have a Total
Shareholder Return for the Performance Period of negative 100% (-100%).
Furthermore, if Total Shareholder Return for the Company and the Peer Companies
is required to be determined for purposes of Section 5 hereof, then the Closing
Value shall be determined as described above, except that (i) the last day of
the Performance Period shall be deemed to be the Change of Control Date and the
Closing Value with respect to the Peer Companies shall be based on the 30-day
period ending on the date of such termination of employment, and (ii) the
Closing Value with respect to the Company shall mean the fair market value (as
determined in good faith by the Committee) of the consideration received by the
stockholders of the Company with respect to each share of Common Stock as of the
effective time of the Change of Control; provided, however, that if such Change
of Control is effected in a manner that does not result in the stockholders of
the Company receiving consideration in exchange for their Common Stock, then
such Closing Value shall mean the average of the closing stock prices of the
Company on each trading day during the 30-day period immediately preceding the
date of the Change of Control Date (as defined in Section 5 hereof).
In addition, if Total Shareholder Return for the Company and the Peer Companies
is required to be determined for purposes of Section 4(a) or 4(b) hereof, then
the Closing Value shall be determined as described above, except that the last
day of the Performance Period shall be deemed to be the Termination Date (as
defined in Section 4(a) hereof) and the Closing Value shall be based on the
30-day period ending on the date of such termination of employment.
Initial Value means the average of the closing stock prices of the Company or
such Peer Company, as applicable, on each trading day in the calendar month
immediately preceding the first day of the Performance Period. The Initial Value
of the Common Stock to be used to determine the Company’s Total Shareholder
Return over the Performance Period is $______ per share.
Cash Dividends means the aggregate amount of cash dividends per share paid over
the Performance Period by the Company or such Peer Company, as applicable.
Achievement with respect to the portion of the Performance Objective that is
based on Relative Total Shareholder Return shall be determined by the Committee
based on the Company’s relative ranking in respect of the Performance Period
with regard to Total Shareholder Return as compared to Total Shareholder Return
of the Peer Companies, and shall be a percentage determined in accordance with
the table set forth in Appendix A hereto. A company shall be a “Peer Company” if
it is one of the companies listed on Appendix A hereto. Achievement with respect
to the portion of the Performance Objective that is based on Absolute Total
Shareholder Return shall be determined by the Committee based on the Company’s
annualized Total Shareholder Return achieved over the Performance Period, and
shall be a percentage determined in accordance with the provisions set forth in
Appendix A hereto. As soon as administratively practicable following the end of
the Performance Period (but in no event later than the 15th day of the third
calendar month following the calendar month in which the Performance Period
ends), the Committee shall certify whether and to the extent that the
Performance Objective has been achieved and will determine the number of
Performance Units, if any, determined to be earned for the Performance Period
(which number of Performance Units shall equal the product of the Initial
Performance Units (subject to adjustment as set forth in Section 9 hereof)
multiplied by the percentage determined with respect to Relative Total
Shareholder Return pursuant to the table set forth in Appendix A hereto
multiplied by the percentage determined with respect to Absolute Total
Shareholder Return in accordance with the provisions set forth in Appendix A
hereto). The number of Performance Units, if any, determined by the Committee to
be earned pursuant to the preceding provisions of this Section 2 shall be
referred to as the “Earned Performance Units.”


3.    Conversion of Performance Units; Delivery of Common Stock with respect to
Performance Units. Unless an earlier date applies pursuant to Section 5(d)
hereof, payment in respect of Earned Performance Units shall be made not later
than the 15th day of the third calendar month following the calendar month in
which the Performance Period ends. All payments in respect of Earned Performance
Units shall be made in freely transferable shares of Common Stock. Neither this
Section 3 nor any action taken pursuant to or in accordance with this Section 3
shall be construed to create a trust of any kind. Any shares of Common Stock
issued to you pursuant to this Agreement in settlement of Earned Performance
Units shall be in book entry form registered in your name. Any fractional Earned
Performance Units shall be rounded up to the nearest whole share of Common
Stock.


2

--------------------------------------------------------------------------------







4.    Termination of Employment.


(a)    Termination without Cause. In the event that your employment with the
Company terminates during the Performance Period due to your termination of
employment by the Company without Cause (as defined in the Severance Plan (as
defined below)) (and not by reason of your death or Disability (as in the
Severance Plan)), then you shall be deemed to have earned, as of the date of
your termination of employment (the “Termination Date”), that number of
Performance Units equal to the product of (i) and (ii), where:


(i)
equals the number of Earned Performance Units that you would have earned in
accordance with Section 2 hereof assuming that (A) the Performance Period ended
on the Termination Date and (B) the determination of whether, and to what
extent, the Performance Objective is achieved is based on the lower of the
target level of performance and the actual performance against the stated
performance criteria through the Termination Date; and



(ii)
equals a fraction (the “Pro-Ration Fraction”), (A) the numerator of which is the
number of days during the Performance Period during which you were employed by
the Company and (B) the denominator of which is the total number of days in the
Performance Period.



Any portion of the Performance Units that do not become earned and payable in
accordance with the preceding sentence shall terminate and automatically be
cancelled as of the Termination Date. Distribution of shares of Common Stock in
respect of the Performance Units determined to be earned by reason of this
Section 4(a) shall be made not later than the 15th day of the third calendar
month following the calendar month in which the Termination Date occurs.


(b)    Death or Disability. In the event that your employment with the Company
terminates during the Performance Period due to your death or Disability, then
you shall be deemed to have earned, as of the Termination Date, that number of
Performance Units equal to the number of Earned Performance Units that you would
have earned in accordance with Section 2 hereof assuming that (A) the
Performance Period ended on the Termination Date and (B) the determination of
whether, and to what extent, the Performance Objective is achieved is based on
the higher of the target level of performance and the actual performance against
the stated performance criteria through the Termination Date. Any portion of the
Performance Units that do not become earned and payable in accordance with the
preceding sentence shall terminate and automatically be cancelled as of the
Termination Date. Distribution of shares of Common Stock in respect of the
Performance Units determined to be earned by reason of this Section 4(b) shall
be made not later than the 15th day of the third calendar month following the
calendar month in which the Termination Date occurs.


(c)    Retirement. In the event that your employment with the Company terminates
during the Performance Period due to your retirement at or after having attained
age 65, then you shall be deemed to have earned, as of the end of the
Performance Period, that number of Performance Units equal to the product of (i)
and (ii), where:


(i)
equals the number of Earned Performance Units that you would have earned in
accordance with Section 2 hereof had you remained employed through the end of
the Performance Period; and



(ii)
the Pro-Ration Fraction.



Any portion of your Performance Units that is eligible to be earned pursuant to
first sentence of this subparagraph (c), but is not earned as of the end of the
Performance Period, shall terminate and be canceled upon the expiration of the
Performance Period. Distribution of shares of Common Stock in respect of the
Performance Units determined to be earned by reason of this Section 4(c) shall
be made at the time provided in Section 3 hereof.


(d)    Other Termination of Employment. Unless otherwise determined by the
Committee at or after grant, in the event that your employment with the Company
terminates prior to the end of the Performance Period for any reason other than
those listed in Section 4(a), 4(b) or 4(c) hereof, all of your Performance Units
shall terminate and automatically be canceled upon such termination of
employment.


(e)    Definitions of Severance Plan. As used in this Agreement, the term
“Severance Plan” shall mean that certain Concho Resources Inc. Executive
Severance Plan, as amended from time to time in accordance with the terms
thereof.
(f)    Termination of Employment. For all purposes of this Agreement, you will
be considered to have terminated from employment with the Company when you incur
a “separation from service” within the meaning of Section 409A(a)(2)(A)(i) of
the Code and applicable administrative guidance thereunder; provided, however,
that whether such a separation from service


3

--------------------------------------------------------------------------------





has occurred shall be determined based upon a reasonably anticipated permanent
reduction in the level of bona fide services to be performed to no more than 49%
of the average level of bona fide services provided in the immediately preceding
36 months.


5.    Change of Control. Notwithstanding the provisions of Section 1 through
Section 4 hereof or the terms of any Employment Agreement between you and the
Company or any Affiliate, if you have been continuously employed from the grant
date specified above until the date that a Change of Control (as in the
Severance Plan) occurs (the “Change of Control Date”), then upon the occurrence
of a Change of Control your rights in respect of the Performance Units shall be
determined as provided in Section 5(a) hereof. If your employment shall have
terminated prior to the Change of Control Date, but at least some of your
Performance Units remain outstanding pursuant to Section 4(c) hereof, then your
rights in respect of your outstanding Performance Units shall be determined as
provided in Section 5(b) hereof.


(a)    Continuous Employment. If a Change of Control occurs and your employment
has not terminated prior to the Change of Control Date, then on the Change in
Control Date, your outstanding Performance Units will be automatically converted
into a number of time-based Restricted Stock that will vest, subject solely to
your continued employment, on the last date of the Performance Period. The
number of such time-based Restricted Stock will be equal to the number of
Performance Units that would have become Earned Performance Units in accordance
with the provisions of Section 2 hereof assuming that:


(i)    the Performance Period ended on the Change of Control Date; and


(ii)    the determination of whether, and to what extent, the Performance
Objective is achieved is based on the actual performance against the stated
performance criteria through the Change of Control Date.
In the event your Performance Units are converted into time-based Restricted
Stock pursuant to this Section 5(a), and your employment is terminated as a
result of a Qualifying Termination (as defined in the Severance Plan) within the
two-year period beginning on the Change of Control Date, 100% of your
then-unvested Restricted Stock shall immediately vest as of your Termination
Date.


(b)    Termination of Employment Upon Change of Control. If a Change of Control
occurs and your employment is terminated upon the Change of Control Date as a
result of a Qualifying Termination, then you will be issued a number of shares
of Common Stock equal to the number of Performance Units that would have become
Earned Performance Units in accordance with the provisions of Section 2 hereof
assuming that:


(i)    the Performance Period ended on the Change of Control Date; and


(ii)    the determination of whether, and to what extent, the Performance
Objective is achieved is based on the actual performance against the stated
performance criteria through the Change of Control Date.
(c)    Prior Termination of Employment. If your employment terminated prior to
the Change of Control Date, but some or all of your Performance Units are still
outstanding on such date pursuant to Section 4(c) hereof, then you shall receive
a number of shares of Common Stock equal to the product of (i) the number of
shares of Common Stock that would have been issued to you determined as though
Section 5(a) hereof was applicable to you, times (ii) the Pro-Ration Fraction.


(d)    Time and Form of Payment. Any shares of Common Stock issuable pursuant to
Section 5(a) shall be issued at the time provided in Section 3 hereof, or, if
sooner, immediately upon your Termination Date. Any shares of Common Stock
issuable pursuant to Section 5(b) or 5(c) shall be issued immediately following
(and not later than five business days after) the Change of Control Date and
shall be fully earned and freely transferable as of the Change of Control Date.
Notwithstanding anything else contained in this Section 5 to the contrary (other
than Section 5(e)), if the Change of Control involves a merger, reclassification
or other reorganization or business combination pursuant to which the Common
Stock is exchanged for or converted to stock of the surviving or continuing
corporation in such transaction, the successor or continuing entity to the
Company or the direct or indirect parent of the Company (collectively, the
“Successor Corporation”), then you shall receive, instead of each share of
Common Stock otherwise deliverable hereunder, the same consideration (whether
stock, cash or other property) payable or distributable in such transaction in
respect of a share of Common Stock. Any property distributed pursuant to this
Section 5(d), whether in shares of the Successor Corporation or otherwise, shall
in all cases be freely transferable without any restriction (other than any such
restriction that may be imposed by applicable law), and any securities issued
hereunder shall be registered to trade under the Exchange Act, and shall have
been registered under the Securities Act of 1933, as amended (the “Securities
Act”).


(e)    Alternative Form of Payment. Notwithstanding anything else contained in
this Section 5 to the contrary, the Committee may elect, at its sole discretion
by resolution adopted prior to the Change of Control Date, to have the Company
satisfy your rights in respect of the Performance Units (as determined pursuant
to the foregoing provisions of this Section 5), in whole


4

--------------------------------------------------------------------------------





or in part, by having the Company make a cash payment to you within five
business days of the Change of Control Date in respect of all such Performance
Units or such portion of such Performance Units as the Committee shall
determine. Any cash payment for any Performance Unit shall be equal to the Fair
Market Value of the number of shares of Common Stock into which it would
convert, determined on the Change of Control Date.
6.    Clawback and Forfeiture under Certain Circumstances. Notwithstanding any
provisions in this Agreement to the contrary, any portion of the payments and
benefits provided under this Agreement or the sale of shares of Common Stock
shall be subject to a clawback to the extent necessary to comply with applicable
law including, without limitation, the requirements of the Dodd-Frank Wall
Street Reform and Consumer Protection Act or any Securities and Exchange
Commission rule. In addition, notwithstanding any provisions herein to the
contrary, the Committee may terminate your Award if it determines that you have
engaged in conduct that would permit the Company to terminate your employment
for cause. For purposes of the preceding sentence, the term “cause” has the
meaning assigned to such term in your employment agreement with the Company or
an Affiliate; provided, however, that in the absence of such an employment
agreement or if such employment agreement does not define the term “cause,” then
“cause” means a determination by the Company that you have (a) engaged in
conduct that is injurious (monetarily or otherwise) to the Company or any
Affiliate (including, without limitation, misuse of any of the Company’s funds
or other property), (b) been convicted of, or pleaded no contest to, or received
adjudicated probation or deferred adjudication in connection with any felony or
any other crime involving fraud, dishonesty or moral turpitude, (c) breached any
material provision of the Plan, this Agreement or any other written agreement or
corporate policy or code of conduct established by the Company or its
Affiliates, (d) engaged in gross negligence or willful misconduct in the
performance of your duties, or (e) refused without proper legal reason to
perform your duties.
7.    Nontransferability of Awards. The Performance Units granted hereunder may
not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of, other than by will or by the laws of
descent and distribution. Following your death, any shares distributable (or
cash payable) in respect of Performance Units will be delivered or paid, at the
time specified in Section 3 hereof or, if applicable, Section 5 hereof, to your
beneficiary in accordance with, and subject to, the terms and conditions hereof
and of the Plan.


8.    [Reserved].


9.    Adjustments in Respect of Performance Units. In the event of any common
stock dividend or common stock split, recapitalization (including, but not
limited to, the payment of an extraordinary dividend), merger, consolidation,
combination, spin-off, distribution of assets to stockholders, exchange of
shares, or other similar corporate change with regard to the Company or any Peer
Company (other than the payment of cash dividends), appropriate adjustments
shall be made by the Committee to the Initial Value of the corresponding common
stock, and, if any such event occurs with respect to the Company, in the
aggregate number of Performance Units subject to this Agreement. The Committee’s
determination with respect to any such adjustment shall be conclusive.


10.    Effect of Settlement. Upon conversion into shares of Common Stock (or
Successor Corporation common stock) pursuant to Section 3 or Section 5 hereof, a
cash settlement of your rights, at the election of the Committee at its sole
discretion pursuant to Section 5(e) hereof, or a combination of the issuance of
Common Stock and the payment of cash in accordance with any applicable
provisions of this Agreement, all of your Performance Units subject to the Award
shall be cancelled and terminated. If and to the extent that you are still
employed at the end of the Performance Period, and none of your Performance
Units shall have become earned in accordance with the terms of this Agreement,
all such Performance Units subject to the Award shall be cancelled and
terminated.


11.    Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.


12.    Remedies. The parties to this Agreement shall be entitled to recover from
each other reasonable attorneys’ fees incurred in connection with the
enforcement of the terms and provisions of this Agreement whether by an action
to enforce specific performance or for damages for its breach or otherwise.


13.    Information Confidential. As partial consideration for the granting of
the Award hereunder, you hereby agree with the Company that you will keep
confidential all information and knowledge, except that which has been disclosed
in any public filings required by law, that you have relating to the terms and
conditions of this Agreement; provided, however, that such information may be
disclosed as required by law and may be given in confidence to your spouse, tax
and financial advisors, or to a financial institution to the extent that such
information is necessary to secure a loan.




5

--------------------------------------------------------------------------------





14.    Payment of Taxes. The Company may from time to time require you to pay to
the Company (or an Affiliate if you are an employee of an Affiliate) the amount
that the Company deems necessary to satisfy the Company’s or its Affiliate’s
current or future obligation to withhold federal, state or local income or other
taxes that you incur as a result of the Award. With respect to any required tax
withholding, unless another arrangement is permitted by the Company in its
discretion, the Company shall withhold from the shares of Common Stock to be
issued to you the number of shares necessary to satisfy the Company’s obligation
to withhold taxes, that determination to be based on the shares’ Fair Market
Value at the time as of which such determination is made. In the event the
Company subsequently determines that the aggregate Fair Market Value of any
shares of Common Stock withheld as payment of any tax withholding obligation is
insufficient to discharge that tax withholding obligation, then you shall pay to
the Company, immediately upon the Company’s request, the amount of that
deficiency.


15.    Right of the Company and Affiliates to Terminate Your Employment. Nothing
contained in this Agreement shall confer upon you the right to continue in the
employ of the Company or any Affiliate, or interfere in any way with the rights
of the Company or any Affiliate to terminate your employment at any time for any
or no reason; provided, however, that any such termination shall be subject to
the terms and conditions of any employment agreement between you and the Company
or any Affiliate.


16.    No Liability for Good Faith Determinations. Neither the Company nor the
members of the Board and the Committee shall be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Performance Units granted hereunder.


17.    No Guarantee of Interests. The Board, the Committee and the Company do
not guarantee the Common Stock of the Company from loss or depreciation.


18.    Company Records. Records of the Company or its Affiliates regarding your
period of employment, termination of employment and the reason therefor, leaves
of absence, re-employment, and other matters shall be conclusive for all
purposes hereunder, unless determined by the Company to be incorrect.


19.    Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.


20.    Notices. Whenever any notice is required or permitted hereunder, such
notice must be in writing and personally delivered or sent by mail. Any such
notice required or permitted to be delivered hereunder shall be deemed to be
delivered on the date on which it is personally delivered, or, whether actually
received or not, on the third business day after it is deposited in the United
States mail, certified or registered, postage prepaid, addressed to the person
who is to receive it at the address which such person has theretofore specified
by written notice delivered in accordance herewith. The Company or you may
change, at any time and from time to time, by written notice to the other, the
address which it or you had previously specified for receiving notices.


The Company and you agree that any notices shall be given to the Company or to
you at the following addresses:


Company:
Concho Resources Inc.
Attn: Corporate Secretary
One Concho Center
600 W. Illinois Avenue
Midland, Texas 79701


Holder:    At your current address as shown in the Company’s records.


21.    Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.


22.    Successor. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.


23.    Headings. The titles and headings of Sections and paragraphs are included
for convenience of reference only and are not to be considered in construction
of the provisions hereof.


24.    Governing Law. All questions arising with respect to the provisions of
this Agreement shall be determined by application of the laws of the State of
Texas except to the extent Texas law is preempted by federal law. The obligation
of the


6

--------------------------------------------------------------------------------





Company to sell and deliver Common Stock hereunder is subject to applicable laws
and to the approval of any governmental or regulatory authority (including any
applicable stock exchange) required in connection with the authorization,
issuance, sale, or delivery of such Common Stock.


25.    Execution of Receipts and Releases. Any payment of cash or any issuance
or transfer of shares of Common Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
it shall determine.


26.    Amendment. This Agreement may be amended at any time unilaterally by the
Company provided that such amendment is consistent with all applicable laws and
does not reduce any rights or benefits you have accrued pursuant to this
Agreement. This Agreement may also be amended at any time unilaterally by the
Company to the extent the Company believes in good faith that such amendment is
necessary or advisable to bring this Agreement into compliance with any
applicable laws, including Section 409A of the Code.


27.    The Plan. This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan.


28.    Agreement Respecting Securities Act. You represent and agree that you
will not sell the Common Stock that may be issued to you pursuant to your
Performance Units except pursuant to an effective registration statement under
the Securities Act or pursuant to an exemption from registration under the
Securities Act (including Rule 144).


29.    No Stockholder Rights. The Performance Units granted pursuant to this
Agreement do not and shall not entitle you to any rights as a stockholder of
Common Stock until such time as you receive shares of Common Stock pursuant to
this Agreement. Your rights with respect to the Performance Units shall remain
forfeitable at all times prior to the date on which rights become earned in
accordance with this Agreement.


[Signatures on the following page.]


7

--------------------------------------------------------------------------------





If you accept this Performance Unit Award Agreement and agree to its terms and
conditions, please so confirm by signing and returning the duplicate of this
Agreement enclosed for that purpose.


Very Truly Yours,


CONCHO RESOURCES INC.




    
By:______________________________
Name: Timothy A. Leach
Title: Chief Executive Officer




ACKNOWLEDGED AND AGREED:






By: ________________________
<first_name> <last_name>


8

--------------------------------------------------------------------------------







Appendix A
Determination of Earned Performance Units
A.    Relative Total Shareholder Return
Peer Companies:
OXY    Occidental Petroleum Corporation
EOG    EOG Resources, Inc.
DVN    Devon Energy Corporation        
APA    Apache Corporation        
MRO    Marathon Oil Corporation
PXD    Pioneer Natural Resources
CLR    Continental Resources, Inc.
NBL    Noble Energy, Inc.
HES    Hess Corporation
COG    Cabot Oil & Gas Corporation
XEC    Cimarex Energy Co.
FANG    Diamondback Energy, Inc.
PE    Parsley Energy Inc.
COP    ConocoPhillips
Determination of Percentage Attributable to Relative Total Shareholder Return:
The percentage attributable to the achievement of Relative Total Shareholder
Return shall be determined in accordance with the following table based on the
Company’s relative ranking in respect of the Performance Period with regard to
Total Shareholder Return as compared to Total Shareholder Return of the Peer
Companies (straight line interpolation will be used between levels):


Company’s Relative Ranking
Applicable Percentage
90th Percentile or Above
200%
70th Percentile
150%
50th Percentile
100%
25th Percentile
50%
Below the 25th Percentile
0%











9

--------------------------------------------------------------------------------





B.    Absolute Total Shareholder Return
The percentage attributable to the achievement of Absolute Total Shareholder
Return shall be determined in accordance with the following table based on the
Company’s annualized Total Shareholder Return for the Performance Period:


Company’s annualized Total Shareholder Return for the Performance Period
Applicable Percentage
Less than 0%
50%
0% to 5%
75%
5% to 10%
100%
10% to 15%
125%
Greater than 15%
150%



 






10